 In the Matterof AMERICANSMELTING &REFINING COMPANYand,OMAHA SMELTERMENSUNION #461, INTERNATIONAL,UNION OFMINE,,MILL & SMELTER WORKERS,AFFILIATED WITH THE CONGRESS,OF INDUSTRIAL ORGANIZATIONSCases Nos.C-1617 andB-1834.-Decided February 3, 1941Jurisdiction:lead refining industry.Unfair Labor PracticesCompany-Dominated Union:formation of successor organization by commit-teemen of predecessor-management's participation in formation of : suggest-ing to employees that successor organization not be affiliated with anynational labor union-contribution of support to : permitting inside unionelection on company time and property; notifying employees, at time out-sideunionwas requesting recognition, that general wage increase wasmade at request of inside union; favoring inside union by disparity betweenrequirements for recognition of inside and outside union, by interferingwith and coercing union activities of employees belonging to outside union.Discrimination:lay-off and refusal to reinstate one employee and delayedreinstatement of 'another employee because of their union activities ; dis-missalof allegations as to one employee.RemedialOrders: reinstatement and back pay ordered; disestablishment ofcompany-dominated unions.Investigation and Certification of Representatives:evidence of existence ofquestion : request,that certification be obtained-election postponed indefinitelybecause of employer's unfair labor practices.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees,with the exception of executive, administrative, technical, super-visory,professional, clerical, and office employees, and, including in suchexceptions foremen, assistant foremen, relief foremen, engineers, metallurgists,chemists, assayers, secretaries, accountants, auditors,, clerks, stenographers,watchmen, and students.,Mr. Daniel J. Leary,' forthe-Board.Crofoot, Frazer, ConnollycCStryker,byMr.W. C. FrazerandMr. W. M. McFarland,of Omaha, Nebr., andMr. R. Worth Vaughn,of New York City; for the respondent.-Mr. Louis N. Wolf,of Joplin, Mo., andMr. Gobel F. Cravens,ofHeiiryetta, Okla., for Local 461. '-Mr. Jackson B. Chase,of Omaha, Nebr., for the Association.Miss Mary Metlay,of counsel to the Board.29 N. L.R. B., No. 69.3604 AMERICAN SMELTING' & REFINING COMPANYDECISIONANDORDERSTATEMENT OF THE CASEt361Upon charges and amended charges duly filed by Omaha Smelter-mens Union #461, International Union of Mine, Mill & SmelterWorkers, affiliated with the Congress of Industrial Organizations,herein called Local 461, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Seventeenth Region(Kansas City, Missouri), issued its complaint and amended complaint dated November 10, 1939, and April 6, 1940, respectively,against American Smelting & Refining Company, Omaha, Nebraska,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), and (3) and Section2 (6) and (7) of the 'National 'Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the amended complaint and noticesof hearing thereon were duly served upon Local 461, the respondent,and Omaha A. S. & R. Company Employees Association, hereincalled the Association.On November 22, 1939, the Association filedamotion to intervene with the Regional Director.On November29, 1939, the Regional Director granted the motion, limiting theAssociation's intervention to such extent "as its interest may appear."With respect to the unfair labor practices the complaint, asamended, alleged in substance (1) that on and after July 5, 1935,the respondent continued in operation and continued to dominateand interfere with the administration of Employees RepresentationPlan, herein called the Plan, a labor organization which it had pre-viously instigated and formed among its employees; (2) that on orabout August 10, 1937, it dominated and interfered with the for;ua-tion of the Association, the successor to the-Plan, and has since dom-inated and interfered with its administration and contributed finan-cial support thereto by (a) encouraging and allowing supervisory andother employees acting in its interest to organize, promote, encourageand coerce membership into the Association and the Plan on therespondent's property and time at its expense; (b) furnishing meet-ing places on its property for the Association and the Plan; (c)furnishing direct financial and other support to the Association andPlan, and providing supplies, equipment, and services for the elec-tion of officers of the Association and Plan; and (d) ' recognizing theAssociation on September 29, 1937, and thereafter continuing torecognize it as the exclusive bargaining agent of its employees ; (3) 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it terminated the employment of Lawrence Behney on or aboutMay 31, 1939, and delayed the reinstatement of Richard Knuizenand Orville Johnson until September 19 and 28, 1939, respectively,because of their membership and activity in behalf of Local 461;(4) that in May and June 1939, it withdrew from 21 named em-ployees their seniority status and other rights and privileges inci-dent thereto by, inaugurating a new seniority policy because of theirmembership and activity in Local 461; and (5) that by the afore-mentioned acts as well as by discouraging, intimidating, and coercingits employees to refrain from becoming members or continuing mem-bership in Local 461, by making derogatory and, defamatory state-ments about Local 461 and its officers and by other acts and conduct,the respondent interfered with, restrained, and coerced its employeesin the exercise of the rights. guaranteed in Section 7 of the Act.On November 13, 1939, the respondent filed its answer, and onApril 13, 1940, its amended answer admitting allegations of theamended complaint as to the nature of its business but denying thatithad engaged in or was engaging in the unfair labor practices asalleged.On April 15, 1940, the Association filed its answer denying,among other things, that it was the successor to the Plan or thatthe respondent had dominated and interfered with its formation andadministration or had contributed support thereto.On May 18, 1939, Local 461 filed with the Regional Director forthe Seventeenth Region a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofthe respondent and requesting an investigation and certification ofrepresentatives, pursuant to Section 9 (c) of the Act.'On October3, 1939, the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice, and, acting pursuant to Article,III, Section 10 (c) (2) and Article II, Section 37 (b) of said Rulesand Regulations, further. ordered that the representation proceedingand the proceeding with respect to the alleged unfair labor practicesbe consolidated for the purposes of hearing.Pursuant to notice a hearing was held at Omaha, Nebraska, fromApril 23, 1940 through May 4, 1940, before P. H. McNally, the TrialExaminer duly designated by the Board. The respondent, Local461, and the Association were represented by counsel,' participated inIOn July 19, 1939, the respondent filed a petition requesting an investigation and certi-fication of representatives.The petition was subsequently dismissed.2Counsel for Local 461 appeared at the hearing in the representation proceeding andfor a short period thereafter in the proceeding with respect to the unfair labor practices. AMERICAN SMELTING & REFINING COMPANY363the hearing, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.During the course of the hearing the respondentmoved to dismiss the allegations of the complaint with respect tothe discriminatory withdrawal of seniority status and other rightsand privileges incident thereto of certain named employees.TheTrial Examiner reserved ruling on the motion and subsequently onmotion by the Board to dismiss the same allegations the motion wasgranted without prejudice.At the conclusion of the hearing therespondent, moved to dismiss several allegations of the complaint.The Trial Examiner reserved ruling on such motions and deniedthem in his Intermediate Report.During the course of the hearing,the Trial Examiner ruled on other motions and on objections to theadmission of evidence.The Board has reviewed all the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On June 7, 1940, the Trial Examiner filed an Intermediate Report,copies of which were duly served upon the parties, in which he foundthat the respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (1), (2), and (3), andSection 2 (6) and (7) of the Act.He recommended that the re-spondent cease and desist from the unfair labor practices found,reinstate with back pay Lawrence Behney, make whole Orville John-son, disestablish and withdraw recognition from the Plan and theAssociation, and mail to its employees a letter advising them that therespondent's letter dated September 1, 1939, is to be disregarded.Herecommended further that the complaint be dismissed in so far as italleges that the respondent discriminatorily delayed the reinstatementof Richard Knutzen.On July 3 and 15, 1940, the respondent andtheAssociation, respectively, filed exceptions to the IntermediateReport.Local 461 did not file exceptions to the Intermediate Report.On July 13 and 26, 1940, the respondent and the Association, respec-tively, filed briefs with the Board in support of their exceptions.On October 8, 1940, pursuant to notice, a hearing for the purposeof oral argument was held before the Board in Washington, D. C.The respondent and the Association were represented by counseland participated in the argument.The Board has considered theexceptions filed by the respondent and the, Association to the Inter-mediate Report, and the briefs and oral argument in support thereof,and, in so far as the exceptions are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following : 364DECISIONS OF NATIONAL. LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTAmerican Smelting and Refining Company is a New Jersey cor-poration having its principal place of business in Jersey City, NewJersey.It is engaged in mining, concentrating, smelting, refining,selling, and distributing various ores and metals. Its mines,smelters,refineries,.and plants are located in Texas, Colorado, Maryland, Illi-nois,Montana, Utah, New Jersey, Oklahoma, California, and Wash-ington.The respondent is engaged at its Omaha, Nebraska, plant,with which this proceeding is concerned, principally in the refining oflead bullion.Substantially all lead bullion is shipped to the respond-ent's plant in Omaha, Nebraska, from the States of Texas, Colorado,Utah, and Montana.Practically all of the refined product is shippedby the respondent to points outside the State of Nebraska.Themonthly bullion tonnage processed at the Omaha plant during theperiod from December 1, 1938 to March 31, 1940, ranged betweenaminimum of 3,800 tonsand a maximumof 13,000 tons.Therespondent admits that it is engaged in commerce within themeaningof the Act.II.THE LABOR ORGANIZATIONS INVOLVEDOmaha Smeltermens Union #461, International Union of Mine,Mill & Smelter Workers, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membershipemployees of the respondent in its Omaha plant.Omaha A. S. & R. Company Employees Associationis anunaffili-ated labor organization, incorporated under the laws of the State ofNebraska, admitting to membership employees of the respondent initsOmaha plant..Employees Representation Plan is an unaffiliated labor organizationadmitting to membership employees of the respondent in its Omahaplant.III.THE UNFAIR LABOR PRACTICESA. Domination and interference with the Plan and the Associationand the contribution of support to them; other interference,restraint, and'coercion1.The PlanIn August 1933 the respondent formed and introduced the Planin its Omaha plant to "secure cooperation and agreement" betweenit and its employees and to "induce and maintain united action of AMERICAN SMELTING & REFINING COMPANY365labor and management".At the time of the inauguration of the Planthe respondent printed and distributed to its employees pamphletscontaining the formal outlines of the Plan.The Plan functioned through an Employees Representation Com-mittee elected annually from among the non-supervisory productionand maintenance employees of the respondent.Meetings of the Com-mittee, 'which were held on respondent's property during workinghours, were attended by the respondent's personnel manager.Withthe exception of the'right to vote, the personnel manager was accordedequal privileges with the committeemen in his participation in themeetings.A copy of the minutes of all meetings were furnished tothe plant manager,, Kershaw Harms.Elections were held on therespondent's property during working hours and the ballots used inthe elections were furnished by the respondent.All expenses incidentto the Plan operation were paid by the respondent.The grievance machinery established by the Plan provided that thefinal disposition of grievances was to be made at a conference betweenthe committeemen and the plant manager.All decisions made at thisconference were binding upon the respondent and its employees.ThePlan made no provision for group assemblage of employee membersto discuss in a body matters affecting wages, hours, and other workingconditions.It made no provision for group decision upon a course ofaction or for group instruction to Plan leaders.Membership wasautomatic and was an attribute of employment, not a matter of self-organization.The Plan as conceived and established by the respond-ent was an organization entirely its creature, capable of affording adegree-of employer controlled representation, but preventing truecollective bargaining.k -The Committee, insulated from the collective action of its constitu-ency and subject to the control and restraint of the respondent, admit-tedly continued to function until about April 13, 1937,3 nearly 2 yearsafter July 5, 1935, the effective date of the Act.We find that the respondent by the above-described course of conductengaged in subsequent to July 5, 1935, dominated and interfered withthe administration of the Plan, and contributed support thereto, andthereby interfered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of the Act. `2.The AssociationOn April 13, 1937, after the constitutionality of the Act was affirmed'by the Supreme Court of the United States, the Plan Committee met.George Barritt, a witness for the respondent and a Plan committeeman,s As we shall hereinafter indicate,the Plan continued in operation until September 1937. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that at this meeting he asked Otto Wills, the respondent's per-sonnel manager, whether or not the Plan could continue to meet oncompany property.Wills referred the problem to Harms, the plantmanager, and arranged for the Committee to meet with Harms thatday.Harms informed the Committee that he believed that theycould continue to meet providing there were no representatives of therespondent present, but that he-was doubtful as to whether they couldcontinue to meet on the respondent's property.The respondent con-tends that the Plan thereafter ceased to function.IGeorge Burk and Theodore Sanko, employees of the respondent, tes-tified that in the summer of 1937 an election of Plan committeemen wasconducted among the employees of the respondent on the respondent'sproperty and during working hours under the leadership of ErnestAbersfeller, who had been chairman of the Plan on April 13, 1937, andthat Burk, Sanko, Svendsen, Barna, Cornett, and Koontz were electedto the Committee for the first time and that Brzenski was reelected.Burk and Sanko further testified that on August 10, 1937, subsequentto the election, a meeting was held during working hours in the lunchroom of the respondent's plant and attended by the former and thenewly elected committeemen and that the employees were notified ofthe proposed meeting by word of mouth and by a notice posted in theplant dressing room.According to the testimony of Burk and Sanko,.Abersfeller, acting as chairman, explained to the incoming committeeits functions.Thereafter, a discussion of the Act and its effect uponthe Plan took place, as a-result of which it was decided to hold ameeting of the respondent's employees outside the plant to determinerthe advisability of forming an independent association:It is undisputed that the-election followed the procedure of Planelections, and it was to all appearances a Plan activity.Abersfellerwas called as a witness and made no explanation of his aforesaid elec-tion activity._Abersfeller denied that any meeting of the Plan took place subse-quent to April 13, 1937.However, Barritt's testimony is irreconcil-able with this denial.Although Barritt also testified that the lastmeeting took place April 13, 1937, he identified the last meeting of thePlan that he attended with the presence of Burk, Sanko, and Svend-sen,4 none of whom were members of the Committee on April 13, 1937.Furthermore, Barritt's recollection of the last meeting he attendedcoincides with the testimony of Burk and Sltnko in material respects.4Barrett had a very strong recollection of Burk's and Sanko's presence at this meeting.He even recalled a conversation he had with Burk at that timeGBarritt testified that Sanko was newly elected to the Committee and was elected sec-retary at that meetingHe further testified that the meeting was attended by Abersfeller,Potter,DeSanti,Brzenski,Burk, Sanko,Svendsen,and himself.This confirms the testimonyof Burk and Sanko concerning the presence of both the former and the newly electedcommitteemen at the meeting. AMERICAN SMELTING & REFINING COMPANY367Barritt also testified that the meeting admittedly held August 19,1937, at which the respondent's employees voted to form the Associa-tion took place approximately a month after the last Plan meeting thathe attended.°It is undisputed that the respondent at no time prior to the hear-ing took any action to disestablish the Plan.Moreover, Harms' re-sponse to the Committee's query concerning the validity of the Planclearly left them with the inference that the Plan could continue tofunction.The Trial Examiner found that an election to select "rep-resentatives to the Plan Committee" was held about August 1, 1937,on "company time during working hours," and that the respondentcaused the election to be held. In view of the foregoing, we creditthe testimony of Burk and Sanko.We find, on the basis of the testi-mony of Barritt and the entire record, that there were meetings ofthe Plan Committee on both August 10 and April 13, 1937.Burk testified that after the meeting of August 10, 1937, Harmsapproached him and asked him what had occurred at the meeting.On being informed of the intention to form a labor organization hestated to Burk in substance that he would assist the organizationand cooperate with it if they would refrain from affiliating with theA. F. of L. or the C. I. 0.Harms admitted having had many talkswith Burk at various times, but stated that he did not- specifically ,recall this conversation.He denied having made reference to theA. F. of L. or the C. I. O. and substantiated this denial with the theorythat neither organization was at that time attempting to organizethe plant.However, that the respondent considered this a possibilityis clearly indicated in the letter sent to all plant managers shortlyprior to August 10, 1937, in which it recognized the possibility thatits employees might join an unaffiliated or affiliated, labor organiza-tion.7The Trial Examiner found that Harms made the statementssubstantially as testified to by Burk and we so find.Sanko testified that on or about August 13 Harms approached him,complimented him on his election and stated in substance that hecould "go a long way helping us" if the employees did not affiliatewith an "outside organ nation."Harms testified that he did not recallthis conversation.The Trial Examiner found that Harms made thestatement substantially as testified to by Sanko and we so find.I In addition to the foregoing, Frank DeSanti,another witness for the respondent,testi-fied that after his election to the Committee in November 1936, another Plan electiontook place in which he was defeated,by BurkThe minutes of the Plan meetings intro-duced by the respondent indicate that between November 1936 and April 13, 1937, nofurther elections were conducted by the Plan and that prior to April 13, 1937, Burk hadnever been a Plan representative.Obviously the election DeSanti referred to took placeafter that date and corroborates the testimony of Burk and SankoThe circumstances under tahich this letter was read to the respondent's employeeswill be hereinafter discussed. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is apparent that Harms by the foregoing discussions was guid-ing the newly elected committee members, who were unaccustomed tobeing agents of the respondent, away from "outside" influence.On August 19, 1937, the meeting arranged by the newly electedPlan committeemen was held outside the respondent's plant andattended by approximately 50 of the respondent's employees.Burkpresided at the meeting.An attorney who had been invited to attendby Brzenski explained the Act to the assembled employees, after whichthe employees decided to form an independent association.Burk and'Sanko testified that the Plan committeemen were designated at thatmeeting to assist the attorney in drafting the constitution for theAssociation.Henry Ostronic, a witness called by the respondent,testified that no particular individuals were designated to assist- indrafting the constitution.Abersfeller denied that the Plan com-mitteemen were designated, but admitted that a committee, the com-position of which he did not recall, was appointed to assist in thedrafting of the constitution. It was undisputed that Burk, Sanko,and Svendsen did, in fact, assist in drafting the constitution.,,Wefind that the Plan committeemen were designated at the meeting toassist in drafting the constitution.On August 27 the employees again met outside the plant.Theconstitution was read, adopted, and signed by most of the employeespresent.It was unanimously decided at this meeting that foremenwould be eligible to membership in the Association.For 1 or 2 weeksthereafter Burk went from department to department in the plantsecuring a substantial number of additional signatures to theconstitution.9This was known to various representatives of therespondent who took no action to prevent such activity'0Sanko testified that in September 1937, prior to the election ofthe Association officers,Harms called a meeting of the Plan com-mitteemen and informed them that he was attempting to obtain awage increase for the respondent's employees.The Association wasdiscussed and Harms congratulated the committeemen on "'the openand above manner" in which the organizing was being conducted.Burk testified that on September 10 or 16, 1937, Harms called another8Peirano,an employee who also assisted in drafting the constitution,was not a mem-ber of thePlan CommitteeHowever,the testimony indicated that he was askedby Burk to assist them because he was at that time a law student'The constitution contains 145 signatures.There was varying testimony that between50 and 00 employees attended the meeting at which the constitution was signed.There-fore, at least 55 signatures were obtained by Burk in the plant10The Trial Examiner stated that Burk secured the signatures with the approval of therespondent.Burls testified that once he was told by his foremanto "Watchhis step" andthat once Harms told him that liewas devoting too much of his working time to organiza-tional activitiesHowever, no further protests were made and it is apparent that Burkcirculated the constitution openly in the plant and secured signatures to it and that therespondent,despite the rebukes, did not stop his activity. AMERICAN SMELTING&REFINING COMPANY369meeting of the Plan committeemen and that Harms informed themthat he had hoped to withhold the wage increase until the formationof the Association so that the Association could be credited withgaining it,but he found that he could no longer withhold the increase.Harms denied that he had called either of these meetings or thathe informed anyone that he intended to withhold the wage increaseso that the Association would be credited with it.He admitted thatthe wage increase was' discussed and that a wage increase was grantedSeptember 19, 1937.We find that Harms informed the committee-men of his desire to credit the Association with the wage increase.Harms testified that sometime in September 1937 between four andsix employees,among whom he believed were Burk, Svendsen, andJohn McNamara, called on him and informed him that the employeeswere forming an association and wanted to know what the respond-ent's position was concerning such an association.Harms informedthem that the respondent would recognize the Association if it couldestablish the fact that it represented a majority of the respondent'semployees.Harms then read to them a letter sent by the respondent,to all its plant managers in June 1937.The letter stated in substancethat the company would not engage in conduct prohibited by the Act;'that it would not employ detectives or paid spies;and that, as it stated,this does not mean that the management does not havea,legitimate, concern in the groupings and preferences of theemployees in regard to a choice of representatives and concerningother questions arising out of their employment, nor that themanagement is not entitled to be fairly informed in this respector to acquire such'information through normal intercourse withits employees .. .The respondent further stated in this letter that if its employeesformed an' independent union and the membership of such unionconstituted a majority of its employees,the respondent would recog-nize that union; that if an outside union had been designated by amajority of the employees and the management had satisfactory evi-dence of the fact by an election,certification or otherwise it wouldrecognize such union;that in theabsence of any union the respondentwould deal with any group or any one of its employees;that execu-tive,administrative,managerial,supervisory,professional,oremployees confidential in their nature, such as metallurgists,engineers,chemists,assayers,foremen, assistant foremen,secretaries,account-ants, and auditors would be considered by it to be supervisory em-ployees;and finally,that the respondent would not agree to a,closed-shop provision,to the check-off, or to the inclusion' of theaforementioned employees in any'agreement that it entered intowith any union chosen by its employees. 370DECISIONSOF NATIONALLABOR RELATIONS BOARDThe letter unmistakably conveyed to the committeemen and tothe respondent's employees, to whom it was subsequently read," therespondent's interest in and its intention to interfere with the ad-ministration of the Association and its determination to keep undersurveillance the activities of the committeemen.The disparity be-tween the proof of majority required from an unaffiliated and anaffiliated organization clearly indicated its preference for the for-mer.12Moreover, it foreclosed genuine collective bargaining by de-terminingex parte,before any demand for a closed shop or any con-tract had been submitted to it, that it would never consent to a closedshop, the check-off, or the inclusion of specified classifications ofemployees in any agreement it entered into.13For reasons whichwe have previously discussed in earlier cases with respect to noticessimilar in content to the letter in question, we find that this letterwas coercive in intention and effect.14The election of board members of the Association was held in theplant between September 19 and 24.Nomination ballots were dis-tributed to employees during working hours.Nomineeswereelected in each department and a general election was subsequently,conducted in the plant; the employees voted as they went on or cameoff their respective shifts.The ballots were placed in a depository,constructed, with the respondent's consent, by one of its employees.Burk testified that Wills, pursuant to instructions from Harms, sup-plied mimeographed' ballots for - the election.Harms and Wills de-nied this. ,A mimeographed ballot purporting to be one of theballots used in the election was introduced in evidence.We find,as did the Trial Examiner, that the respondent supplied the ballotsused in the election.On September 29, 1938, the newly elected board, consisting ofBurk, Brzenski, Archie Potter, Barna, and Svendsen, all of whomhad served on the Plan Committee, and Mike Kersher, John Mc-Namara, Bill Bell, and Joe Peirano, met with Harms.Harms, afterverifying the signatures to the constitution by comparison with thepay-roll records, recognized the Association as the exclusive bar-"The letterwas read at Burk's request to the respondent's employees at a membershipmeeting of the Association, held September 24, 193712 Cf.Matter of Burnside Steel Foundry CompanyandAmalgamated Association of Iron,Steel andTinWorkers of North America, Lodge No 1719, 7 NL R B 714.13The respondent subsequently published a roster of specific employees who it decidedfellwithin the excluded classificationsThese employees were not admitted to member-ship in the Association despite the unanimous decision made by the employees assembledat the August 27. 1937,meeting to include foremen14Matter ofRobertsB)os, Inc.,andFurniture Workers Union, Local 1561, 8 N. LR B.925;Matter of Blue-BellGlobeManufacturing CompanyandAmalgamated ClothingWorkers of America,24 N L R B 126;Elkland Leather Company V National LaborRelations Board,114 F. (2d) 221(C C A 3),enf'gMatter of Elkland Leather Company,IncandNational Leather Workers Association,Local No.37, 8 N. L.R B 519,cert. denied311 U S 705. AMERICAN SMELTING & REFINING COMPANY371gaining representative of its employees.The following day Harmsposted a notice informing the employees of such recognition.Thereafter Harms met regularly each month with the Associationboard to discuss grievances and general conditions of employment.No collective bargaining agreements were ever submitted- to therespondent by the Association.On November 4, 1938, approximately '19 employees joined Local461 and signed an application for a charter. John Knutzen 1' testi-fied that on November G, 193811 Harms asked him to step- into theforeman's office. ' There he found Hermanson and Booth, two otheremployees of the respondent, «'ho had been sent to the office by theirforemen.According to Knutzen's testimony, Harms stated that hehad heard that an "outside" organization was' attempting to organ-ize the employees of the plant; that it could not do anything forthem; that all it wanted was to get their money; and that he hadalways considered the employees in the plant as part of "one bigfamily" but that if the "outside organization was successful he woulddo nothing further for them.Knutzen further testified that Harmsrequested them to speak to the employees and stop them from.joiningthe "outside" union.'Harms recalled this meeting and placed it in the spring of 1939.He testified that he asked the foreman to send to him three represent-ative employees in the departments; that he told these employees thattoo much union activity was being conducted in the plant by theAssociation and Local 461; and that they were to inform the em-ployees that it must stop.Hermanson, a witness called by the re-spondent, corroboratedHarms' version of the incident.However,on cross-examination Hermanson stated that the incident occurredprior to his election to the Association board.Hermanson waselected to the Association board on December 7, 1938, and was re-elected in February 1939.Harms testified that at the time he` spoketo the three employees he did not know whether they were membersof the, Association or of Local 461.Undoubtedly had Hermansonbeen a member of the Association board at the time the conversa-tion took place Harms would have known of Hermanson's affiliation.The Trial Examiner found that Harms made the November 1938statements substantially as recounted by Knutzen, and in view of the,foregoing we credit the testimony of Knutzen.'"John Knutzen is the father of Richat d Knutzen,one of the employees whose reinstate-ment was alleged to have been discriminatorily delayed16November 6 falls on Sunday.Harmstestified that he never appears at the plant onSundaysKnutzen may be mistaken about the precise date this incident occut:red11The respondent testified that organizational activity became intensive in its plantin the spring of 19x9There was no claim that this condition existed in November 1938-413(102-42-vol 2925 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDKnutzen also testified that in November 1938,'$ Wills interrogatedhim concerning his opinion of the C. I. 0. and that of his son.Hethen said, according to Knutzen, that "they did not need the C. I. 0.because a good organization was already in the plant".Wills deniedthat he had made the statement attributed to him by Knutzen.TheTrial Examiner credited the testimony of Knutzen.We find thatWills made the statements substantially as alleged by Knutzen.Knutzen further testified that in February 1939 he asked Collins,his foreman, whether or not he should pay dues to the Associationsince he was in doubt as to his eligibility to membership at thattime.Collins told him that the respondent ,wanted all of its olderemployees to belong to the Association.Collins was not called asa witness.Harms testified that he never conveyed such informationto Collins.The Trial Examiner credited the testimony of Knutzen.We find that Collins made the statement substantially as testifiedto by Knutzen- and that the respondent is responsible for suchstatement.'°,In February 1939 the Association conducted an election at therespondent's plant bit not during working hours.All employees ofthe plant, approximately 107, voted in that election. In May 1939Local 461 renewed its organizational activities.Knutzen testifiedthat at that time Harms approached him in the locker room and toldhim that he knew Roy Scott, the organizer for Local 461; that Scottwas a double-crosser who "would cut your throat for 5 cents"; andthat it would be too bad if Local 461 succeeded in organizing theplant: yHe ,further stated, according to Knutzen, that rather thangrant_a,r^'closed-shop contract the respondent would shut down itsplant.Harms recalled a conversation in the locker room and testifiedthat he had known Scott and might have discussed Scott :withKnutzen, although he denied having made the foregoing statements.The Trial Examiner found that Harms made the statements attributedto him by Knutzen, as related above, and we so find.About May 12, 1939, the Association met with internal strife.Ata meeting, apparently controlled by Local 461 advocates, a motionto dissolve the Association was passed.Within the next few daysnew officers were appointed and the Association continued to function.18Knutzen places this incident approximately2 weekssubsequent to the previous inci-dentThereas some evidence that this incident took place prior to November 9, 1938.19 Cf.Swift&Company v. National Labor Relations Board,106 F(2d) 87(C. C. A. 10)(rehearing denied 106 F (2d) 94),enf'g as modifiedMatter of Swift & Company, a cor-poration,andAmalgamated Meat Cutters and Butcher Workmen of North America, LocalNo.cot and United Packinghouse Workers, Local Industrial Union No 300. 7N.L. R. B.269;Natignal Labor Relations Board v. A. S.AbellCo.,97 F. (2d)951 (C. C. A. 4) enf'gasmodifiedMatter of A. S. Abell Co.,a corporation,andInternational Printing andPressmen'sUnion, Baltimore Branch, Baltimore Web Pressmen'sUnion No31, 5 N.L. R. B.644 AMERICAN SMELTING & REFINING COMPANY373On May 13, 1939, a group of employees called on Harms and informedhim that the dissolution of the Association had taken place but assertedthat a majority of its members were not represented at the meetingat which this was done and that a majority of the Association membersstillwished the Association to continue to represent them.On May15, 1939, Harms,,still recognizing the board of the Association, calledthem in to discuss a pending lay-off.Abersfeller, president of theAssociation prior to the dissolution, informed Harms of the dissolutionand said that they no longer represented the respondent's employees.On May 17, 1939, Scott, organizer for Local 461, met with Harmsand, stating that Local 461 represented a majority of the respondent'semployees, requested recognition.Harms testified that he told Scottthat in view of the fact that he had bargained, with the Associationin the past and that they had also informed him that they representeda majority of the employees, he did not know which organization torecognize.On May 20,- 1939, Hermanson called on Harms and in-formed him that he was the newly elected president of the Associationand that the Association still continued to represent a majority ofthe employees.Harms, despite the reports of the dissolution anddespite the claims of Local 461, continued to recognize'the Associationwithout requiring from it any proof of majority representation.20On May 18 Local 461 filed its petition with the Board.About thistime the operations of the respondent were reduced and approximately'50 employees were laid off.In the latter part of August 1939, when the employees were beingrecalled to work, Harms took steps to prevent union discussions bythe employees during working hours.He notified the Associationboard and the executive board of Local 461 that he would not tolerateunion activity during working hours and requested them to informtheir members of that fact.On September 1, 1939, he sent a letterto all employees then working in the plant and subsequently to newemployees.This letter, among other things, called attention to nn'-certain employment conditions then prevailing and stated that joininga union would have no effect on their obtaining or retaining theirjobs; that all employees would be treated alike whether they were'union or non-union employees "regardless of what statements to thecontrary may have been made" to them; that the respondent wouldcontinue its policy of maintaining high wages; that the respondenthad filed a petition with the Board under Section 9 (c) to determinethe union controversy and would abide by the result; and finally thatm There was some evidence that in August 1939 the Association submitted to Harmsevidence that it represented a majority of the respondent's employeesHowever, Harmstestified that subsequent to September 1937 he had at no time required the Associationto show proof of a majority 374DECISIONS OF NATIONAL LABORRELATIONS BOARDthere was to be no union solicitation or activity during working hoursor on the respondent's property."The respondent contended that the union activity engaged in byits employees at the plant at that time was interfering with theirwork and that the above measures were necessary to insure moreefficient operation of the plant.The respondent's concern with theeffect union activities had on its operations manifested itself at atime when Local 461 was attempting to organize its employees. Inview of the fact that the respondent not only tolerated similar activitiesat the time when the Association was organizing 22 but accorded itassistanceand cooperation, we can only conclude that the respondent'sdesire to maintain efficient plant operation was a pretext to preventorganization by Local 461.23The respondent argues that the restric-tion against union activities was imposed equally upon the Associationand Local 461.However, since its effect was to maintain the statusquo, which at that time was favorable to the Association,it is clearthat the respondent intended the weight of these restrictions to fallprincipally on Local 461.24On October 13, 1939, pursuant to a request made by the secretaryof Local 461, Harms met with a committee of Local 461 composed ofemployees of the respondent and Sponsellar, an outside representativeof the Union, to discuss the respondent's failure to recall seven oftheir members.Harms refused to discuss the grievance in the presenceof Sponsellar and Sponsellar was required to withdraw from theconference.On November 8, 1939, Local 461 requested another conference withHarms but failed to state its purpose.Harms refused to grant thisconference, stating that "while I am ready at any time to discuss withany individual employee or group of employees any grievances that'they may have, I do not feel that I am in a position to meet generallywith your organization as there has never been a determination bythe Board that yourorganizationis entitled to bargain for and repre-,'sent the employees of the plant." 2521As noted above the respondent issued a similar letter which was read to its employeesin September 1937.22llarms testifiedthat in August1937 there was "a lot of activity in the plant" and"groups of men stopped to talk to each other all over the plant." Barritt testified thatprior to the formation of the Association "everybody was talking about it and Burk wasgoing around asking employees about it "23This is clearly demonstratedby theextremes to which the respondent went when itforbadedistribution of handbillsby Local 461on its parking,lot.Subsequent to a dis-tribution of handbillsby two members of Local 461 on its parking lot,the respondent senta letter to Local 461informing it that it objected to such activity on its property andstatingwhat its boundarylines were24SeeMatterofMc6'oldrick' Lumber Company,a corporation, at al.,andLumber andSawmill Workers Union, affiliated with the American Federation of Labor, etc.,19 N. L.R B 88721 Ile further stated that if Local 461 would submit in writing any specific grievance thatIt had concerning any employee or group of employees he would consider the matter further AMERICAN SMELTING & REFINING -COMPANY,375The respondent'scircumspection in dealing with Local 461 wasconspicuously absent in its relations with the Association.On De-cember 22,1939,Harms posted a notice of a general wage increase.The notice stated that it was posted at the request of the Associationand that the wage'increase was granted as 'a result of negotiationswiththe Association.We find that the respondent intended therebyto encourage adherence to the Association.To sum up, the Association,formedunder the leadership of themembers of the newly elected Plan Committee,who were guided byHarms and encouraged by the respondent's expressed interest therein,continued to reflect the control and influence exerted by the respond-ent over the Plan,26 an influence and control which the respondentnever publicly disclaimed to its employees.From the respondent'smany acts of friendliness to the Association,its contributions of sup-port thereto,its dictates concerningeligibilityto membership,its uni-lateral determination of what matters were proper subjects for col-lective bargaining,the As'sociation'sdocile acceptance thereof '27 andthe respondent's facile recognition of the Association,it is evidentthat'the respondent sought, openly and continuously, to maintain itsdomination and control of its employees'efforts at"self-organiza-tion," that the respondent's employees were not in fact free from therespondent'sdomination of the Plan, and that their acceptance ofthe Association was not their free and.voluntary act but was theproduct of the respondent's continuing interference with and domina-tion of the efforts directed toward self-organization.In contrast to the encouragement and support that-it accorded the,Association,the respondent'snumerous expressions of hostility toLocal 461 were unequivocal.It made disparaging and discreditingstatements regarding Local 461 and its leadership;it threatened,lack of cooperation with Local 461 in the event that Local 461 wassuccessful in organizing the employees;its cautious refusal to meetwith representatives of Local 461 was coincident with its unqualifiedrecognition of the Association subsequent to the dissolution meeting.282° CfWestinghouse Electric&Manufacturing Co. v National Labor Relations Board,112 F. (2d) 657(C. 'C. A. 2),enf'gMatter of Westinghouse Electric & Manufacturing Co.andUnited Electrical Radio and Machine Workers of America,Local #$10,18 N. L. It. B.300,certgranted,312U.S.660;NationalLaborRelationsBoard V.NewportNews ShipbuildingitDry Dock Co,308 U. S.241, reversingmodification of Board order101 F.(2d) 841(C. C. A. 4)enf'g as modifiedMatter of Newport News Shipbuilding itDry Dock CoandIndustrial Union of`Marine Shipbuilding Workers of America, 8 N. LR. B 866;National Labor Relations Board v. Rath Packing Company(C. C. A. 8), decidedOctober 31, 1940, enf'gMatter of Rath Packing CompanyandUnited Packing HouseWorkers Local Industrial UnionNo.600,through the Packinghouse Workers OrganizingCommittee,affiliated with the Committee for Industrial Organizations,14 N L. It. B. 805.27Matter of Keystone Freight LinesandInternational Brotherhood of Teamsters,Chauf-feuls, Stablemen, and Helpers,Local523, 24 N. L. It. B. 1153.°Cf.Matter of Taylor Trunk CompanyandLuggageWorkersUnion, Local No. 50 ofthe International Ladies' Handbag,Pocketbook and Novelty Workers Union,6 N.L. It. B. 32. 376DECISIONSOF NATIONALLABOR-RELATIONS BOARDEmployees are not oblivious to employers' preferences thusexpressed'29 nor are they unresponsive.S°Finally, the respondent sought to impede and hamper the organ-izational efforts of Local 461 by establishing restrictive rulings andby demonstrating in its letter of September 1, 1939, the futility oftaking collective action, applied equally it is true to the Associationand Local 461, but only, after it had carefully nurtured the growthand development of the Association.We find that the respondent, by the above-described course ofconduct, has dominated and interfered with the formation and ad-ministration of the Association and has contributed support thereto.We further find that thereby and by its acts and statements evincinghostility to Local 461 and design to discourage membership thereinthe respondent has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.B. Discrimination with regard to hire and tenure of employmentThe complaint, as amended, alleges that the respondent discrim-inatorily discharged Lawrence Behney and thereafter refused to re-instate him, delayed the reinstatement of Richard Knutzen andOrville Johnson, and' withdrew from several named employees theirseniority status and other rights and privileges incident thereto byinaugurating a new seniority policy.The respondent in its answer,as amended, denies sucli discrimination.At the hearing, on' motionof counsel for the Board, the complaint was dismissed without pre-judice in so far as it related to the alleged discriminatory withdrawalof seniority status.We turn to a consideration of the circumstancessurrounding the termination of employment of Lawrence Behney andthe delayed reinstatement of Johnson and. Knutzen.Lawrence Behneywas employed by the respondentas anunskilledworker for more than 5 years prior to May 30, 1939. In April andMay 1939, a general lay-off in the respondent's plant occurred.29 Cf.Matter of Texas Mining and Smelting CompanyandInternational Union of Mine,Mitt dSmelter Workers, Local No.412, 13 N. L. R. B. 1163.'21InternationalAssociationofMachinists,Tool and Die Makers Lodge No. 35,etc.,v.National Labdr Relations Board,decided by United States Supreme Court,'November 12,1940, affirming 110 F. (2d) 29 (App. D C.),enf'g_Matter of The Serrick CorporationandInternational Union, United Automobile Workers of America,Local No.459, 8 N. L. R. B.621;National Labor Relations Board v. Griswold MfgCo, 106 F. (2d) 713 (C C. A. 3),enf'gMatter of The Griswold Mfg. Co.andAmalgamatedAssociationof Iron, Steel dTin Workers of North America, Lodge No. 1197, 6 NL. R. B 298;Bethlehem ShipbuildingCorporation,Ltd, et al v.National Labor Relations Board,114 F. (2d) 930(C. C A 1),enf'gMatter of Bethlehem Shipbuilding Corporation,LimitedandIndustrial Union of Marineand Shipbuilding Workers of America,LocalNo. 5, 11 N. L. R.B. 105, cert.Sled November19, 1940. AMERICAN SMELTING & REFINING COMPANY377Behney, one of the last employees to be laid off, was laid off on May30, 1939.-On May 1, 1939, Behney was transferred from the smelting depart-ment to the sampling and unloading department at a reduced rateof pay.He objected to this transfer on the ground that another em-ployee,McGraw, who had less seniority than he, was retained in thesmelting department.Wills, the personnel manager, advised Behneythat if he remained in the sampling and unloading department hemight work during the shut-down.McGraw was laid off on May20, 1939, and Schrader, another employee working in that department,remained working until May 30, 1939.31During the previous shut-down in 1938, Behney, was the last employee laid off and the firstrehired.On the basis of the foregoing and the fact that at the timeof his transfer, work that Behney might have performed was stillavailable in the smelting department, we conclude that the respondentintended by _Belmey's transfer prior to the termination of suchwork to retain Behney during the shut-down.On May 16 and 17, respectively, Santiago and Fedor, unskilledemployees working in the refinery department, were laid off in thefinal lay-off in that department.Both, however, were recalled onMay 23, because, as the respondent alleged, additional help wastemporarily needed in the sampling and unloading department.The respondent asserted that on May 30 it was confronted withthe problem of retaining one employee among the four then workingin the plant, namely, Behney, Santiago, Schrader, and Fedor, to per-form unskilled labor in various departments including the refinerydepartment.All four employees were qualified for the work re-quired.Behney had greater seniority than the others'32 and Fedorwas experienced in the refinery department.The respondent con-tended that it selected Fedor to remain because Fedor had refinery'experience.Behney joined Local 461 on November 4, 1938, but did not becomeactive until May 1939.On May 18 he accompanied a representativeof Local 461 and two other of the respondent's employees to KansasCity to file the original petition in this case.The following dayBehney, in answer to an inquiry, replied within the hearing of hisforeman that he had "been to Kansas City to see the Labor Board."Harms admitted having had knowledge of Behney's trip to theadBehney had 2 months greater seniority than FedoruntilMay 30, orwas transferredto the samplingand unloading department prior to thelay-off.Behneytestified that on May30, 1939, Schrader, Fedor,Santiago and himselfwere workingin the sampling andunloading department.Harms,in responseto the TrialExaminer's query concerningwhether the four employees were left in the smeltingdepart-ment onMay 30, stated that they were left in the plant32 Behney had 2 months greater senioritythan Fedor 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Office of the Board in Kansas City within a few days afterit had been made, but testified that he, believed he had received thisinformation from a Field Examiner of the Board.It is apparent that when the respondent laid off Fedor on May 17and retained Behney it indicated at that time its preference forBehney.There was no evidence that the respondent's operationshad been so altered on May 30, 1939, as to warrant a different basisfor selection on that day.The Trial Examiner found that Behney'semployment with the respondent was terminated because of his actionin initiating the process of the Board.-On the basis of the foregoing we conclude that Behney's participa-tion in the action which initiated the proceeding before the Boardwas the determining factor in his lay-off.Following his lay-off Behney requested reinstatement in severalinterviews withHarms, the first of which occurred on May 31.Harms and Wills testified that in these interviews Behney appearedin an angry and quarrelsome mood, issued threats against Harms,his children, and the plant, and in general engaged in objectionableconduct. ' Harms further testified that because of such conduct en-'gaged in by Behney on May 31, 1939, he thereafter refused to rein-state Behney.34Behney denied that he had conducted himself in themanner alleged by Harms and Wills.Harms testified that on May 31, after creating a scene in Wills' officeconcerning a rating he had received and threatening to punch theforeman who gave him the rating, Behney "busted" into, his officedemanding his vacation pay.Harms told him that if he was calledback to work and was entitled to it, he would at that time receive hisvacation.Behney testified that he inquired about his vacation andaskedHarms why he had been laid off instead of Fedor.Harmsfurther testified that "he got very mad and wanted to know when hewould be put back to work and I told him I didn't know., He thensaid that if he didn't get work within the next day or so he was goingto come down and burn up or blow up the plant. . . . He said hewas going to do that if he went to the penitentiary or electric chairfor it.And, with that he turned and ran out."Harms stated that acrowd had gathered outside his. office during this altercation, at-33The respondent contended that Harms did not know prior to May 30,1939, that Behneyhad participated in filing a petition with the Board,but believedthatBehney had partici-pated in filing charges against the respondent. It therefore argued that the Trial Ex-aminer's finding in ielymg on knowledge by Harms of the filing of a petition rathei than thecharge was erroneouswe find no merit in that argument.It is immateiial whether Harmsbelieved that Behney had participated in the filing of a petition or of a chargeEitheraction threatened its attempts to thwart genuine collective bargaining by, its employeesasHarms testified that the second time Behney visited him,approximately 2 weeks sub-sequent to May 31, 1939,he told Behney that if he had not engaged in the alleged violentand abusive conduct on May 31 with wills and himself,Behney would have been reinstatedat that time.- AMERICAN SMELTING & REFINING COMPANY379tracted by Behney's shouts.No one in the alleged crowd was calledto testify.Harms also testified that on June 20 Behney called on him a secondtime and informed him that he heard that rumors were circulatingthat he had threatened "to burn the plant" or injure Harms' children.According to Harms, Behney denied that he had made the threatsattributed to him and stated to Harms that all he had said was thathe had "children at home who were hungry and he would see that theywere fed if he should burn for it," and that if Harms understoodotherwise he had the wrong impression.Behney again asked Harmswhen he would be reinstated.Harms told him that if he had con-ducted himself 'at the time he was laid off as he should have and"hadn't made those threats and raised a rumpus" he would have beenput back at that time, "that he was one of the last men to be laid offand would have been one of the first put back."Harms further testi-fied that Behney was "quite calm and peaceful" when he came in butwas "quite angry and wrought-up again" when he left. Behneyapproached Harms during this incident in a suppliant and inoffensivemanner, and Behney's version of his use of the word "burn" appearsreasonable and credible.Harms testified that Behney approached him a third time aboutthe middle of July and again asked when he would be reinstated.Harms stated, "I told him I didn't know, but I didn't think I wouldgive him the job back, that I would have to be convinced that he wasan entirely different man from what he had shown himself to- bebefore I would agree to put him back, that I didn't think his conductsince he had been laid off warranted our consideration of his re-employment." In response to this, according to Harms, Behneyagain issued threats and was abusive.The attitude thus expressed by the respondent appears unneces-sarily harsh in contrast with its previous tolerance of misdeeds andbursts of temper by Behney, which Harms testified, had occurred 2or 3 years prior to May 30, 1939.35Harms' persistent and equivocal refusal to reinstate Behney 36 un-doubtedly must have provoked Behney to some burst of temper.Nevertheless, in view of the respondent's failure to produce Harms'3;Two or 3 years prior to the termination of Behney's employment, he had engaged inan argument with one foreman in the plant, in a fist fight with another, and had soughtassistance from wills when he was detained in a police station on some minor matter.In view of the fact that Behney was the last person to be laid off in the 1938 layoff andthe fist to be rehired, apparently the respondent in determining priority of recall ignoredthis conductas Ilis refusal was never decisive ; it was couched on May 31 as "I don't know," or onJune 20 as "I didn't think I would give him his job back," and "if he hadn't made thisrumpus ..be would have been one of the first to be reinstated,"and then again severalweeks thereafter, as quoted above, "I told him I didn't know." 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecretary or- any one of the alleged crowd '37 to corroborate his testi-mony concerning the "crowd" incident, and on the basis of the record,we "do not believe he was provoked to the extent alleged by the re-spondent.The respondent, however, could well anticipate that as aresult of its discriminatory lay-off of Behney, and subsequent failureto indicate its disposition to cease the discrimination, Behney wouldbe resentful and belligerent.This is particularly true since Harmswas aware of the fact that Behney questioned Fedor's retention onMay 30, and stated that he had been laid off because of his unionactivity.88In view of the respondent's provocative conduct in connection withBehney, its equivocal refusal to reinstate him, its unrelenting harsh-ness in the face of Behney's supplication," viewed particularly in thelight of its past history of tolerance, the fact that Harms assistedBehney in procuring another position,4° that no evidence was introduced indicating that the respondent's decision to discharge Behneysubsequent to his lay-off was either communicated to Wills or indi-cated in the respondent's employment record between May 31 andJune 20, 1939, and the finding by the Trial Examiner that Harmssought to establish a record of events which would conceal his truemotive in discharging Behney, we are convinced that Behney's con-duct on May 31, and subsequently when he applied for reinstatement,was not the reason motivating the respondent in refusing to rein-state him.41On consideration of the entire record we conclude that the respond-ent laid off and refused to reinstate Behney because he joined and as-sisted Local 461.We find that the respondent, by laying off Behneyon May 30, 1939, and subsequently refusing to reinstate him, has dis-criminated in regard to hire and tenure of employment, thereby dis-couraging membership in a labor organization, and interfering with,restraining and coercing its employees in the exercise of rights guar-anteed in Section 7 of the Act.Orville Johnsonwas employed by the respondent in 1936.42Whilein the employ of the respondent, Johnson worked variously as a81Harmstestifiedthat the office of his secretary,the superintendent and the scrap buyerwas separated from his by a thin partitionIsBoth Harms and wills testified that Behney told them he had been laid off becauseof his union activity.soAt the fourthvisit Behney appeared with his wife who also pleadedthat he be givenhis job back.40 SeeMatter of Quality Art Novelty Co, IncandUnited Paper Workers, L I. U_No 290, et al.,20 N. L.R B. 817. .9"SeeMatter of Continental Box Co ,.IncandFederal Labor Union No21,328, 19 N. LR. B 860 enf'dContinental Box Co., Inc. v. National Labor Relations Board,113 F.(2d) 93 (C. C. A. 5).4'He first entered the respondent's employ in 1926,resigned in 1928,returned 4 monthslater,and resigned again the latter part of 1929 AMERICAN SMELTING& -REFINING COMPANY381crane operator,blast furnace operator,foreman in the smelting de'-partment, salvager, 'helper to first-class mechanic in the constructiondepartment,refinery mechanic,and carpenter's helper in the mechan-ical department.Six or 7 weeks prior to his lay-off in June 1938,he was transferred from the construction department where he workedas a mechanic'shelper, to the residue department where he per-formed various operations.When he was recalled in November1938, he was sent to the residue department for a short period priorto his transfer to the carpenters'shop.Johnson remained in thecarpenters'shop as a mechanic's helper until.his lay-off on May 19,1939.He was reinstated on September 28, 1939, to the sampling andunloading department for approximately 3 or 4 weeks,and Lhentransferred back to the carpenters'shop.The complaint allegesthat the respondent delayed his reinstatement until September 28because of his union membership and activity.Johnson joined Local 461 on May 10, 1939,and shortly thereafterhe was elected to its executive board.In August1938Harms re-ceived a C.I.0. news bulletin containing,in an item devoted toLocal 461, the names of its executive board. In the first or secondweek in September 1939, Johnson accompanied by Richard K.nutzen,distributed handbills for Local 461 on the respondent'sparking lot.They were seen by Wills as he drove by in his car. Thereafter,Local 461 received a letter from the respondent dated September 27,1939, in which it objected to the distribution of handbills on itsproperty.43Johnson participated in the distribution of handbills on two otheroccasions.He testified that the second one occurred prior to hisrecall to work and approximately one week subsequent to the firstdistribution.He could not recall whether or not the last distributionalso occurred prior to his recall.Johnson applied for reinstatement three or four times betweenthe first week in September and September 25, 1939.He was re-called on September 28, 1939, as a result of the last interview.Therespondent contends that Johnson was not recalled prior to Sep-tember 28, 1939, because its mechanical department was not operat-seniority than Johnson were reinstated and several new employeeswere hired on or before September 8, 1939, in departments other thanthe mechanical department but in which Johnson had had experience.It is also undisputed that there was no available work in the mech-nical department until after September 28, 1939.+a The record Is In conflict as to the precise date the first distribution of the handbillsoccurred.Both Johnson and Ifnutzen testified that the first distribution of the handbillsoccurred the first week of September.However, Knutzen also testified that he received therespondent's letter of objection,referred to above,approximately 10 days thereafter. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent contends that it' did not recall Johnson prior toSeptember 28, 1939, for the reason that it had adopted a policy ofnot permitting the mechanical department employees to work inany other department.On the basis of the record, we do not creditthe respondent's contention.The record shows that this policy wasnot practiced in 1938 when Johnson was recalled to work in theresidue department.The respondent asserts that this was a policyadopted subsequent to 1938.44This is a convenient assertion butdoes not explain why the respondent reinstated to the sampling and.unloading department,,one Burjarski who was employed as a helperin the mechanical department at the time of his lay-off, nor why itrelaxed this rule subsequently to employ Johnson in the, samplingand unloading department where he worked for a period of 3 or 4weeks prior to his resumption of work in the mechanical department.Wills stated that he did not reinstate Johnson to the samplingand unloading department until September 28, 1939, because he be-lieved until the last interview he had with Johnson on September25, 1939, that Johnson wished to be reinstated to his former position,and that he promptly ' reinstated him to the sampling and unloadingdepartment when he learned that Johnson would accept this job.Wills further testified that during this interview, after Johnson re-quested reinstatement, he informed Johnson that the only thing hecould offer Johnson was "labor work."According to Wills, Johnsonstated that he, had been,out of ' work so long that he would acceptthat job.Johnson testified that at the final interview,Wills toldhim he could be reinstated if he was willing to work in the samplingand unloading department, that Johnson said he would be glad to,and that Wills stated, "I thought you'd be."We do not credit therespondent's explanation as to why it relaxed its policy to reinstateJohnson.The fact that Johnson expressed his willingness to workin any department is certainly no justification for an exception to arule which, in the first instance, was intended to be applied despitethe wishes of its employees.Obviously acceptance of work is anexpression of willingness to perform such work.We find that therespondent did not adopt a policy which precluded it from recallingJohnson on September 8.In view of the fact that Johnson was recalled in 1938 to a depart-ment other than the mechanical department, and the respondent'sadmitted practice of making extensive transfers from one depart-ment to another,45 we credit Johnson's version of the final interview"At first Harms testified that the policy was put into effect following the 1938 lay-offHowever,after admitting that the policy was not applied to Johnson in his recall in 1938,he testified that the policy was put into effect in 1939 for the first time.+',harms testified in the representation proceeding that the "custom of switching fromone department to anotherwas quite extensive " AMERICAN SMELTING & REFINING COMPANY383and we find that Wills knew, prior to September 25, 1939, thatJohnson would be willing to accept work in the sampling and un-loading department.On the basis of the foregoing, we are convinced that the respondentdelayed Johnson's reinstatement from September 8, 1939, to Sep-tember 28, 1939, solely because of his' membership and activity inbehalf of Local 461.We find that the respondent, by delaying thereinstatement of Orville Johnson, discriminated in regard to hishire and tenure of employment, thereby discouraging membershipinLocal 461, and interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.Richard Knutzen.The Trial Examiner found that the respondenthad not discriminated against Knutzen by reason of his union ac-tivity and recommended that the complaint be dismissed as to him.Local 461 did not take exception to the Trial Examiner's recom-mendation.We have examined the evidence in respect to his caseand concur in the Trial Examiner's finding.We will dismiss thecomplaint as to Richard Knutzen.IV.THE EFFECTOF THE UNFAIRLABOR PRACTICEUPON COMMERCEWe find that the activities of the respondent set forthin SectionIII, above, occurring in connection with the operations of the re-spondent described in Section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged. in unfair laborpractices we shall order it to cease and desist therefrom and to takecertain affinnative action designed to effectuate the policies of theAct and restore, as nearly as possible, the situation that existed priorto the commission of the unfair labor practices.We have found that the respondent dominated and interferedwith.the administration of the Plan and the formation and ad-ministration of the Association in an attempt to circumvent theprovisions of the Act and to deny to its employees the rights guaran-teed to them by, Section 7 of the Act.We shall, therefore, orderthe respondent to withdraw all recognition from the Plan and theAssociation and to completely disestablish them as labor organiza-tions representing its-employees for the purposes of dealing withthe respondent. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have found that the respondent discriminatorilylaid off andsubsequently refused to reinstate Lawrence Behney.We shall, there-fore, order the respondent to offer him immediate reinstatementto his former or a substantially equivalent position without prejudiceto his seniority and other rights andprivileges.46We shall further order the respondent to make whole LawrenceBehney and Orville Johnson, whose reinstatement we have foundthe respondent discriminatorily delayed, for any loss of pay theyhave suffered by reason of the respondent's discrimination againstthem by payment to Lawrence Behney of a sum of money equal tothe amount which he normally would have earned as wages from thedate of the lay-off to the date of the offer of reinstatement, and bypayment to Orville Johnson of a sum of money equal to the amountwhich he normally would haveearned aswages from the date of therespondent's refusalto reinstate him to the date of his recall, less thenet earnings47 of each during such period.'VI.THE QUESTIONCONCERNING REPRESENTATIONAt the hearing in April 1940 counsel for Local 461 and the re-spondent stipulated that a questionconcerningrepresentation ex-isted. 48On September 29, 1937, the respondent recognized the Asso-ciation as the exclusive bargaining agent of its employees.On May17, 1939, Local 461 notified the respondent that it represented a ma-jority of its employees and requested the respondent to recognize itas the exclusive bargaining agent of its employees.The respondentrefused to recognize Local 461 prior to certification by -the Board andcontinuedto recognizethe Association.A report by the Regional+8 Behney's conduct subsequent to his discharge,while not to be commended was pro-ioked by the respondent and is not under all the circumstances of sufficiently serious natureto warrant his being barred from reinstatement.Matter of Continental Box Co., Inc.andFederal Labor Union##21323,19 N L. R. B. 860, enf'd,Continental Bow Co, Inc. V.National Labor Relations Board,113 F. (2d) 93(C. C. A. 5) ;Republic Steel CorporationvNational Labor Relations Board,107 F (2d) 472(C. C. A. 3),cert. denied 309 U. S.684, enf'g as modMatter of Republic Steel CorporationandSteelWorkers OrganizingCommittee,9 NL. R B 219.We hold that the effectuation of the policies of the Actrequires that Behney's discriminatory lay-off be remedied by his reinstatement.Matterof Harnishfeger CorporationandAmalgamated Association of Iron, Steel & Tin Workersof North America,Lodge 1114,9 N. L R. B. 676."By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for the unlawfuldiscrimination and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber ConrpanyandUnited Brotherhood of Carpenters and JoinersIfAmerica,Lumberand Sawmill Workers Union, Local2590,8 N. L. R. B. 440.Moniesreceived for work performed upon Federal, State, county,municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v. National LaborRelations Board,decided by United StatesSupreme Court,311 U. S 748 The Association refused to enter into this stipulation AMERICAN SMELTING & REFINING COMPANY385Director shows that Local 461 represents a substantial number ofemployees within the unit claimed by it to be appropriate. 49vil.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VIII.THE APP11OPRIA-TEUNITThe respondent, Local 461, and the Association stipulated: at thehearing that all production and maintenance employees, with theexception of executive, -administrative, technical, supervisory, pro-fessional, clerical, and office employees, including in such exceptionsforemen, assistant foremen, engineers, metallurgists, chemists, assay-ers,secretaries,accountants, auditors, clerks, stenographers,, andwatchmen, constituted an ' appropriate unit.We see no reason-toalter the unit agreed upon.The respondent and Local 461 disagree with respect to the in-clusion of E. Partridge, a group of employees acting as relief fore-men, and a group of students in the appropriate unit. -E. Partridge.man and therefore should not be included in the appropriate, unit.The respondent denies that Partridge acts as a foreman.Partridge is employed as a head refinery scale man.At times asmany as three employees work under his supervision.The moldingcrew also work under the direction of Partridge when engaged in'loading cars.In September 1937 the respondent listed Partridgeamong those employees it considered to be in a supervisory capacity.5°At the date of the hearing, Partridge was performing the same workhe had performed in September 1937.10 The Regional Director reported that Local 461 submitted 73 membership cards an-thorizing it to represent the signers for the purposes of collective bargaining,dated fromNovember 1938 to November 1939 Seventy of the cards bear signatures which the RegionalDirector found to be genuine and of iginal and the remaining 3 cards bear typewritten namesThe parties stipulated at the hearing that the Regional Director checked the list of namessubmitted by Local461 with the pay roll current at that time and found that all but threeor four appeared on he respondent's pay rollOn April 24, 1940, there were approximately175 employees in the appropriate unit-60 Shortly after the formation of the Association the respondent posted a list of em-ployees who it decided were supervisory employees and ineligible to membership in theAssociation.Partridgeas included'in this list 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that Partridge acts in the capacity of a foreman in hisdepartment and we shall exclude him from the bargaining unit.Relief foremen.Local 461 contends that S. Stanesic, W. Schrader,Art Hermanson, Alex Barna,-E. Abersfeller, and Charles Hymes, Sr.are employed as relief foremen and therefore should be excludedployees should be included in the appropriate unit.The record shows that S. Stanesic, W. Schrader, Art Hermanson,and Alex Barna substitute for the regular foreman one day eachweek.On that day each of these employees direct and supervise theemployees in their respective departtents.They receive a higherrate of pay when they substitute for the regular foremen.E. Abers-feller assumes the duties of a regular foreman one day each month.The record does not support the contention of Local 461 that CharlesHymes, Sr. acts at any time as a foreman.' ,We find that S. Stanesic, W. Schrader, Art Hermanson, AlexBarna, and E. Abersfeller are relief foremen and that relief foremen-perform the work of regular foremen with sufficient regularity towarrant their exclusion from the appropriate unit.We shall excludethe relief foremen from the appropriate unit.The students.The respondent, at the request of the University ofOmaha, employs a group of students who attend the University.These students work for the respondent approximately 2 to 4 dayseach week pursuant to a work-study program of , the University.About six students were employed by the respondent at the date ofthe hearing.Local 461 desires to exclude the students from the ap-We donot believe that these students have a substantial interest in the termsand conditions of employment of the regular employees of the re-spondent.Accordingly,we shall exclude the students from theappropriate unit.'e,find that all production and maintenance employees employedat the Omaha, Nebraska, plant of American Smelting & RefiningCompany with the exception of executive, administrative, technical,supervisory, professional, clerical, and office employees, and includ-ing in such exceptions foremen, assistant foremen, relief foremen,engineers, metallurgists, chemists, assayers, secretaries, accountants,auditors, clerks,, stenographers, watchmen, and students, constitutea unit appropriate for the purposes of collective bargaining and that-said unit will insure to employees of the respondent the full'benefit'of their right to self-organization and to collective bargaining and,otherwise effectuate the policies of the Act. AMERICAN SMELTING & REFINING COMPANYIX. THE DETERMINATION OF REPRESENTATIVES '387We find that the question concerning representation which hasarisen can best be resolved by the conduct of an election.Local 461 requests that employees employed by the Company sub-sequent to May 17, 1939, be excluded from participation in the election.It alleges that the respondent may have increased the number of itsemployees subsequent to that date for the sole purpose of defeatingLocal 461's majority.There is no evidence in the record to supportthis allegation.The request of Local 461 is denied.,We shall therefore follow our usual practice and direct that theemployees of the respondent eligible to vote in the election shall bethose employees within the appropriate unit on the respondent's,pay roll next preceding the date of an election which we shall in thefuture direct, including those who did not work during such pay-roll-period because they were ill or on vacation or because they weretemporarily laid off,"' but excluding those who quit or were dischargedfor cause prior to the election.Since, however, the respondent has, by engaging in various unfairlabor practices, interfered with the exercise by its employees of therights guaranteed them by the Act, we shall not now set the date forthe election.We shall direct the election, however, upon receipt ofinformation from the Regional Director that the circumstances permita free choice of representatives unaffected by the respondent's unlawfulacts.'Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF L. kw1.Omaha Smeltermens Union x$461, International Union of Mine,Mill & Smelter Workers, affiliated with the Congress of IndustrialOrganizations, Omaha A. S. & R. Company Employees Association,and Employees Representation Plan are labor organizations, withinthe meaning of Section 2 (5) of the Act.2.By dominating and interfering with the administration of thePlan and the formation and administration of the Association andcontributing support to each of them, the respondent has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Lawrence Behney and Orville Johnson, thereby discouraging-MEmployees temporarily laid off aie maintained on the respondent's pay roll for aperiod of 90 daysThereafter they are separated from the respondent's employ.413602-42-aol 29-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership in Local 461, the respondent has engaged in and is en-gaging in unfair labor practices, within the meaning of Section 8 (3)of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed, in Section 7 of the Act, the,respondent has engaged in and'is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.,6.A question affecting commerce has arisen concerning the repre-sentation of employees of the .respondent within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.7.All production and maintenance employees employed at theOmaha, Nebraska plant of American Smelting & Refining Companywith the exception of executive, administrative, technical, supervis-ory, professional, clerical, and office employees, and including insuch exceptions foreman, assistant foreman, relief foreman, en-gineers,metallurgists, chemists, assayers, secretaries, accountants,auditors, clerks, stenographers, watchmen, and students, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the National Labor Relations Act.8.- The respondent. has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of -the Act with respect to RichardKnutzen.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, American Smelting & Refining Company, Omaha,Nebraska, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Omaha Smeltermens Union,#461, International Union of Mine, Mill & Smelter `Yorkers, affili-ated with the Congress of Industrial Organizations, or any otherlabor organization of its employees, by discharging or. refusing toreinstate any of its employees, or in any other manner discriminat-ing in regard to their hire or tenure of employment or any termsor conditions thereof; '(b) In, any manner dominating or interfering with the ndmin-istration of Employees Representation Plan or Omaha A. S. & R.Company Employees Association, or with the formation and admin-istration of any other labor organization of its employees, and from AMERICAN SMELTING&REFINING COMPANY389contributing support to Employees'Representation Plan or OmahaA. S. & R. Company Employees Association,or to any other labororganization of its employees;(c)Recognizing Omaha A. S. & R. Company Employees Associa-tion as the representative of any of its employees for the purpose ofdealing with-the respondent concerning grievances,labor disputes,wages,rates of pay, hours of employment,or other conditions ofwork;(d) In dny other manner interfering with, restraining,or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations,to bargain'collectivelythrough representatives of their own choosing,and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection,as guaranteed by Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold from employees Representation Planand Omaha A. S.&R. Company Employees Association and anysuccessor thereto all recognition as representatives of any of itsemployees for the purpose of dealing with respondent concerninggrievances,labor disputes,wages, rates of pay, hours of employment,or other conditions of 'employment,and completely disestablish Em-ployeesRepresentation Plan and Omaha A. S. ",& R. CompanyEmployees Association as such representatives ;(b)Offer Lawrence Behney immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority and other rights and privileges;(c)Make whole Lawrence Behney and Orville Johnson for anyloss of pay they have suffered by reason of the repsondent's discrimi-nation against them by payment to Lawrence Behney of a sum ofmoney equal to that which he normally would have earned as wagesfrom May 31,1939, to the date of offer of reinstatement, and bypayment to Orville Johnson of a sum of money equal to that whichhe normally would have earned as wages from September 8, 1939, tothe date of reinstatement,less their respective net earnings duringsaid periods:(d)Post immediately in conspicuous places at its plant, and main-tain for a period of at least sixty(60) consecutive days from thedate of posting,notices to its employeesstating : (1) that the re-spondent will not engage in the conduct from which it is ordered tocease and desist in paragraphs 1 (a), (b); (c),and (d)of thisOrder;(2) that the respondent will take the affirmative action setforth in,paragraph 2 (a), (b), and (c) of this Order; and (3) thatthe respondent's employees are free to become or toremainmembers 390DECISIONSOF NATIONALLABOR RELATIONS BOARDof Omaha Smeltermens Union #461, International Union of Mine,Mill and Smelter Workers, affiliated with-the Congress of IndustrialOrganizations and that the respondent will not discriminate againstany employee because of membership or activity in that organi-zation;(e)Notify the Regional Director for the Seventeelltll Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, as amended, be, andit hereby is, dismissed in so far as it alleges with regard to RichardKnutzen that the respondent has engaged in and is engaging inunfair, labor practices within the meaning of Section 8 (3) of theAct.CHAIRMANHARRYA. MILLIS took no part in the consideration ofthe above Decision and Order.